Citation Nr: 0409316	
Decision Date: 04/09/04    Archive Date: 04/16/04	

DOCKET NO.  03-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
with osteoarthritis. 

2.  Entitlement to an increased (compensable) initial rating 
for residuals of a left ankle fracture. 

3.  Entitlement to an increased initial rating for right knee 
ligamentous injury with osteoarthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1979 to August 
1981 and from February 1986 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

A March 2001 notice regarding the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002), 
addressed issues of service connection but did not address 
any issues regarding increased evaluations.  

The veteran testified during a personal hearing, held in May 
2003, that she had been seen with complaints relating to her 
back at a Fort Lee Hospital between her periods of active 
duty.  It does not appear that an attempt has been made to 
obtain these records.  

The veteran has also offered testimony that symptoms relating 
to her right knee and left ankle are greater than they were 
at the time she was examined in July 2001.  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with any applicable legal 
precedent.

2.  The RO should contact the veteran and 
request that she identify all health care 
providers who provided her health care 
related to her low back from August 1981 
to February 1986.  After obtaining any 
necessary release, the RO should attempt 
to obtain copies of all identified 
treatment records.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any 
currently manifested low back disorder.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that the veteran currently has a low 
back disorder.  If the veteran currently 
has a low back disorder the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently manifested low back 
disorder is related to the veteran's 
active service.  If a relationship 
between the veteran's currently 
manifested back disorder and her active 
service cannot be made on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of her service-
connected right knee and left ankle 
disabilities.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  

The examiner is requested to set forth in 
degrees of excursion, any limitation of 
motion of the right knee and left ankle.  
The examiner is also requested to:  
(1)  Express an opinion as to whether the 
pain that is related to the veteran's 
right knee ligamentous injury with 
osteoarthritis and residuals of left 
ankle fracture could significantly limit 
the functional ability of the right knee 
or left ankle during flareups, or when 
the right knee or left ankle are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether, 
as a result of the service-connected 
right knee ligamentous injury with 
osteoarthritis and residuals of left 
ankle fracture, the right knee or left 
ankle exhibit weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  The examiner is 
also requested to offer an opinion with 
respect to any scars that are related to 
the service-connected right knee, 
indicating whether the scars are 
superficial, unstable, or painful on 
examination.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


